

113 HRES 400 IH: Honoring the life and work of Commander M. Scott Carpenter, the second American to orbit the Earth.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 400IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Perlmutter (for himself and Mr. Polis) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONHonoring the life and work of Commander M. Scott Carpenter, the second American to orbit the Earth.Whereas Commander M. Scott Carpenter was 1 of the original 7 astronauts of the National Aeronautics and Space Administration’s Project Mercury;Whereas, in 1962, Mr. Carpenter, aboard the spacecraft Aurora 7, was the second American to orbit the Earth and was able to overcome extreme technical difficulties during the mission by manually piloting the spacecraft to a safe re-entry;Whereas, in 1965, Mr. Carpenter spent 30 days living and working on the ocean floor as an aquanaut aboard the Sealab II;Whereas Mr. Carpenter was the fourth American to go into space;Whereas Malcolm Scott Carpenter was born on May 1, 1925, in Boulder, Colorado, and was also a resident of New York City for a time;Whereas Mr. Carpenter became a naval aviation cadet in 1943, serving his country for the duration of World War II, after which he entered the University of Colorado in 1946, received a Navy commission in 1949, and earned his wings of gold in 1951;Whereas Mr. Carpenter flew patrol planes during the Korean war, trained as a test pilot at Naval Air Station Patuxent River, Maryland, and was chosen in April 1959 among 7 military test pilots to be a Mercury astronaut, helping to carry out President John F. Kennedy’s goal of putting a man on the Moon; andWhereas Mr. Carpenter is survived by his wife, Patricia Barrett Carpenter; his sons Jay, Matthew, Nicholas, and Zachary; his daughters Kristen Stoever and Candace Carpenter; 1 granddaughter; 3 stepchildren; and 5 step-grandchildren: Now, therefore, be itThat the House of Representatives—(1)honors Commander M. Scott Carpenter for his brave work, unrelenting passion for space exploration, and encouragement in sending future students into the fields of aeronautics, astronautics, and undersea exploration; and(2)acknowledges Mr. Carpenter as a dynamic pioneer of modern exploration.